Citation Nr: 0020703	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  94-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture.

2. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling

3. Entitlement to a compensable evaluation for bilateral 
hearing loss prior to June 10, 1999.

4. Entitlement to an effective date for an award of service 
connection for post-traumatic stress disorder, prior to 
January 30, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in February 1992, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  
When the issue of entitlement to service connection for 
hearing loss was before the Board in October 1996, it was 
remanded for additional development of the evidence.  Based 
on the receipt of additional evidence, including the report 
of a Department of Veterans Affairs (VA) examination 
conducted in June 1997, a review of the claims folder by a VA 
physician in August 1997, and the veteran's testimony at a 
hearing at the RO in December 1997, the RO, by rating 
decision dated in January 1998, granted service connection 
for bilateral hearing loss, and assigned a noncompensable 
evaluation, effective October 1991.  

In a rating decision dated in May 1998, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation effective January 30, 1997.  In addition, the RO 
denied the veteran's claim for service connection for 
residuals of a skull fracture.  The veteran has disagreed 
with the effective date of the award of service connection 
for PTSD, and with the denial of service connection for 
residuals of a skull fracture.  By rating action dated in 
September 1998, the RO denied an increased rating for hearing 
loss.  This case was previously before the Board in July 
1999, at which time it was remanded.  As the requested action 
has been accomplished, the case is again before the Board for 
appellate consideration.  In a rating decision dated November 
1999, the RO assigned a 10 percent evaluation for bilateral 
hearing loss, effective June 10, 1999.  



FINDINGS OF FACT

1. There is no clinical evidence in the service medical 
records that the veteran sustained a skull fracture.

2. There is no competent medical evidence that establishes 
that a skull fracture, initially documented many years 
after service, is related to service.

3. With respect to the claim for an increased rating for 
bilateral hearing loss, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has 
been obtained by the RO.

4. Prior to June 10, 1999, the veteran had Level III hearing 
in the right ear and Level II hearing in the left ear.

5. The most recent Department of Veterans Affairs (VA) 
audiometric examination demonstrated that the veteran has 
Level V hearing in the right ear and Level II hearing in 
the left ear.

6. Service connection for PTSD was granted effective January 
30, 1997.

7. A formal claim for service connection for PTSD was 
received subsequent to that date, and there is no basis in 
the record for an earlier effective date.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection residuals of a 
skull fracture.  38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a compensable evaluation for bilateral 
hearing loss prior to June 10, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).

3. A rating in excess of 10 percent for bilateral hearing 
loss effective June 10, 1999 is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.85, 4.86 (effective June 10, 1999), Diagnostic Code 
6100 (1999).

4. The criteria for an effective date for an award of service 
connection for PTSD prior to January 30, 1997 have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Residuals of a Skull 
Fracture 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection for residuals of a skull fracture.  Thus, the 
Board finds that his claim is not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.



Factual background

On the entrance examination in January 1958, there were scars 
on the left frontal and mid frontal areas.  No clinical 
abnormality of the head was noted.  The service medical 
records are negative for complaints or findings of a skull 
fracture.  The left frontal scar was again reported on the 
discharge examination in January 1961.  A clinical evaluation 
of the head was normal. 

The veteran was afforded a civil service examination in 
January 1977.  An examination revealed that the head was 
normocephalic.

In a statement dated September 1991, D.T. related that he 
served with the veteran and that in March 1958, the veteran 
got into a fight with another recruit.  He was taken to the 
brig for three days, at which time he was returned to the 
platoon.  D.T. added that the head platoon sergeant told the 
platoon that he disapproved of the veteran being back in the 
platoon, and that there should be a "blanket party" for the 
veteran.  It was further indicated that this was done, and 
the veteran was beaten so badly he had to be carried back to 
this bunk.  Mr. T. noted that it was never questioned how the 
veteran had sustained the severe injuries to his head.

On private hospitalization in September 1993, the veteran 
related no pertinent medical history.  An examination of the 
head revealed that it was atraumatic.  

In January 1997, S.K.O. stated that he was a recruit with the 
veteran and observed that on one occasion the veteran had 
severe swelling, bruises and black and blue marks around his 
head and face due to a "blanket party."  This occurred 
between January and April 1958.  

In November 1997, a private neurologist related that he had 
examined the veteran for complaints of post-traumatic head 
injury symptoms.  It was noted that the veteran had had a 
skull fracture in 1958 in the frontal region of the head and 
it resulted from an incident in service.  The veteran stated 
that he did not have concerns regarding his skull fracture as 
he did not feel it had changed over the previous 39 years.  
An examination of the head revealed an obvious linear skull 
fracture that was healed and non-movable over the frontal 
region.  It was also visible on the front part of his face.  
It was nontender and healed well, other than the mild 
deformity.  Following an examination, the impression was 
closed head injury with skull fracture with post-traumatic 
head injury disorder with obvious cognitive sequelae by 
symptoms.  It was indicated that the veteran had a CT scan of 
the head  in 1990 and it was normal.  There was no evidence 
of the skull fracture on that report, but the examiner 
commented that it could commonly have been missed.

In a statement dated November 1997, a psychologist related 
that he had treated the veteran since December 1996.  He 
noted that the examination by the neurologist (summarized 
above) revealed a sequelae of injuries, specifically the head 
injury from the incident in service, involved a skull 
fracture of the right frontal region of the skull.  The 
psychologist commented that the major physical sequela of the 
in-service assault was the right frontal skull fracture.

During a VA psychiatric examination in March 1998, the 
veteran described the in-service beating.  He stated that he 
received no medical care or examinations for this.  He 
indicated that he had been well aware for some months of a 
defect in his skull that he could feel with his hands.  He 
reported that he had never been particularly aware of that 
until fairly recently.  On examination, there was an 
indentation on his right forehead and the examiner noted that 
there appeared to be a thinning of the scalp starting in the 
mid-right frontal area and running backward up into the 
parietal region where it disappeared.  This was quite 
distinct, but it did not appear that there was a distinct 
lack of skull beneath this thinning of the scalp.  The 
pertinent diagnosis was possible residuals of closed head 
injury.

In a report dated March 1998, a private psychologist related 
that she had examined the veteran that month.  It was 
indicated that she had reviewed available medical records.  
The veteran described the beating he sustained during service 
and stated that he suffered a skull fracture in the assault.  
He reported a loss of consciousness following the event.  He 
acknowledged that he did not receive medical attention for 
his injuries.  The veteran denied any other blows to his head 
in which he was dazed or unconscious.  Following an 
examination, the pertinent diagnosis was history of head 
trauma with skull fracture.  The examiner commented that the 
veteran had an extremely complicated medical and psychiatric 
history with significant ongoing depression that made it very 
difficult to determine the relative contribution of various 
factors to his documented cognitive difficulties.  

In a letter dated April 1998, the head of the Records 
Correspondence Section of the Personnel Management Support 
Branch, United States Marine Corps, stated that the veteran's 
service medical records had been received and reviewed.  It 
was noted that a review of the records did not show any 
information concerning the alleged incident to which the 
veteran had referred in letters he wrote.  

The veteran has been granted service connection for several 
disabilities, including post-traumatic stress disorder with 
history of traumatic head injury.

Analysis

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The thrust of the veteran's argument is that he was subjected 
to a severe beating in service, and that he suffered a skull 
fracture in this attack.  The fact remains, however, that the 
service medical records contain no complaints or findings 
suggesting any such incident occurred, or that, of greater 
significance for this claim, even if he had been beaten, that 
he sustained a skull fracture during service.  Scars on the 
forehead were noted on the entrance and discharge 
examinations, but there was no mention of a skull fracture.  

The Board concedes that a private neurologist noted that the 
veteran had a skull fracture in 1958 due to an incident that 
occurred in service.  His examination found evidence of an 
obvious skull fracture.  In order to grant service 
connection, the evidence must show that a current disability 
is related to service.  In this case, there is no clinical 
evidence of the claimed in-service skull fracture.  Moreover, 
while there is evidence that he had a skull fracture, the 
only evidence linking this to service is the veteran's 
allegation that it occurred in service.  Clearly, the 
statements of the neurologist in November 1997 were 
predicated on the veteran's assertion that he had a skull 
fracture in service.  As the Board is not bound to accept 
medical conclusions which are based on a history supplied by 
the veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnosis.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he had a skull fracture in service are neither competent 
nor probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  

It is apparent from the record that the veteran reported to 
the neurologist that his skull fracture was sustained in 
service.  There is nothing in the record that suggests that 
the examiner reviewed the record and made an independent 
determination that the skull fracture was present during 
service.  In addition, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit requirement."  This is true since "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Thus, any conclusion based on the 
veteran's history is invalid.  The Board recognizes that the 
veteran has provided statements from two witnesses to the 
purported in-service beating.  While they may be competent to 
attest as to their observations, they are not competent to 
say that the veteran sustained a skull fracture in the 
incident.  Indeed, the Board notes that they did not make any 
such statement.  The Board concludes, accordingly, that the 
veteran has not submitted evidence of a well-grounded claim 
of service connection for residuals of a skull fracture.

II.  An Increased Rating for Bilateral Hearing Loss 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of his service-connected bilateral hearing loss that 
are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that a whispered voice 
hearing test on the separation examination in January 1961 
was 15/15.

The veteran's discharge certificate shows that his military 
occupational specialty was rifleman.

Of record is the report of an undated private audiometric 
test.  Following the test, it was concluded that the veteran 
had a moderate to severe sensorineural hearing loss in the 
left ear and a moderately severe sensorineural hearing loss 
in the right ear.  

On VA audiometric testing in February 1986, the hearing 
threshold levels in decibels in the right ear were 10, 30, 90 
and 90 at 1000, 2,000, 3,000 and 4,000 Hertz, respectively.  
At corresponding frequencies in the left ear, the hearing 
threshold levels were 10, 15, 55 and 75.

In a statement dated September 1992, a private physician 
noted that he had evaluated the veteran that month for 
complaints of difficulty hearing.  Following the tests, it 
was noted that the veteran had a moderate to severe high 
frequency sensorineural hearing loss and that it was slightly 
worse in the right ear than the left ear.

The veteran was afforded an audiometric examination by the VA 
in June 1997.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
55
85
90
LEFT

15
45
65
80

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner concluded that the veteran 
had a severe high frequency sensorineural hearing loss in 
both ears.

Based on the evidence summarized above, the RO, by rating 
action in January 1998, granted service connection for 
bilateral hearing loss, and assigned a noncompensable 
evaluation, effective October 1991.

VA outpatient treatment records dated in 1998 have been 
associated with the claims folder.  He was seen for a hearing 
aid evaluation in April 1998, and an audiometric test at that 
time revealed that the hearing threshold levels in decibels 
in the right ear were 20, 60, 85 and 90, at 1000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 15, 45, 65 and 80.  It was concluded that there 
was a mild sloping to severe sensorineural hearing loss in 
the right ear and a moderate sloping to severe sensorineural 
hearing loss in the left ear.  

The veteran was again afforded an audiometric examination by 
the VA in May 1998.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
70
90
90
LEFT

15
50
70
80

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.  The diagnosis was that the veteran had 
a severe high frequency sensorineural hearing loss in both 
ears.

Based on regulations that became effective in June 1999, the 
RO, in a November 1999 rating action, increased the 
evaluation assigned for the veteran's bilateral hearing loss 
to 10 percent, effective June 10, 1999.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85 (1999). 
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has had the opportunity to evaluate the 
veteran's claim under the new regulations.  Indeed, in the 
November 1999 rating decision, the RO assigned a 10 percent 
rating based on the revised regulations.  In VAOPGCPREC 3-
2000 (April 10, 2000), the General Counsel of the VA held 
that when a provision of the Rating Schedule is amended while 
a claim for an increased rating is pending, if the amendment 
is more favorable to the veteran, the new provision should be 
applied for periods from and after the effective date of the 
regulatory change.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the frequencies of 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or greater.  The second was 
where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and below, and 70 decibels or more 
at 2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 38 
C.F.R. § 4.86.  The record establishes that the right ear 
falls under 38 C.F.R. § 4.86(a).  

The veteran has undergone two VA audiometric examinations for 
compensation purposes during the course of his claim.  The 
results of the audiometric tests conducted by the VA in June 
1997 fail to demonstrate that a compensable evaluation was 
warranted for the veteran's bilateral hearing loss prior to 
June 10, 1999.  Under the criteria set forth in the Rating 
Schedule, the test results disclosed that the veteran had 
Level I hearing in each ear.  These findings correspond to a 
noncompensable evaluation.  

The veteran was again afforded audiometric testing by the VA 
in May 1998.  The results of these tests establish that the 
veteran had Level III hearing in the right ear, and Level II 
hearing in the left ear.  However, the Board points out that 
the hearing in the veteran's right ear meets the criteria set 
forth in 38 C.F.R. § 4.86.  Under such circumstances, the 
Board is directed to use either Table VI or Table VIa, 
whichever is more favorable to the veteran.  In this case, 
that results in a designation of Level V hearing in the right 
ear.  When this is combined with the veteran's Level II 
hearing in his left ear, a 10 percent rating is appropriate.  
The RO has already applied the provisions of 38 C.F.R. 
§ 4.86a.  While the veteran asserts that his hearing acuity 
has diminished, these statements are clearly of less 
probative value than the objective results shown on recent 
audiometric testing.  The Board has no discretion and must 
rigidly apply the Rating Schedule.  Accordingly, the weight 
of the evidence is against the claim for a compensable 
evaluation for bilateral hearing loss prior to June 10, 1999, 
or a rating in excess of 10 percent effective June 10, 1999.  

III.  An Earlier Effective Date for an Award of Service 
Connection for PTSD


VA outpatient treatment records show that the veteran was 
seen in the psychiatric clinic in March 1991.  It was noted 
that he was being evaluated for current difficulties in the 
work situation, chronic anxiety and depression.  Following an 
examination, the diagnostic impression was adjustment 
disorder with anxiety and depression.

The veteran submitted a claim for service connection for 
hearing loss on October 28, 1991.  In a statement filed with 
his claim, the veteran described an incident that allegedly 
occurred in service in which he was beaten.  He referred to 
this as a blanket party.  It was also noted that he suffered 
damage to his ears due to the blanket party.

A statement dated October 1990 was received by the VA in 
January 1998.  The physician noted that he was treating the 
veteran for situational anxiety and reactive depression 
stemming from an unfavorable employment situation.  

Also received in January 1998 was a psychology note showing 
that the veteran had consistently kept all his appointments 
for biofeedback and stress counseling.  It was indicated that 
a return to a more stressful work environment was apt to 
result in decompensation to the point that he would relapse 
to his previous state of acute anxiety, tension and 
depression.  

Private medical records dated from 1991 to 1997 are of 
record.  The veteran was hospitalized in a private facility 
in May 1991.  The report of this hospitalization was received 
by the VA in 1999.  It revealed that his symptoms of reactive 
depression were secondary to an unfavorable job situation.  
On private hospitalization in September 1993, it was 
indicated that he had been feeling severely depressed since 
he was wrongfully fired from a government job three years 
earlier.  A February 1994 report signed by a psychiatrist and 
by a family therapist reveals that the veteran had acquired a 
high degree of post-traumatic sensitization regarding his 
current employer.  In March 1995, a private psychiatrist 
related that the veteran experienced harassment, attempted 
humiliation and retaliation at his occupation.  He stated 
that he developed symptoms including chest pain, 
hypertension, light-headedness, insomnia and weight loss 
beginning in 1990, directly after experiencing work-related 
stress.  The diagnosis was major depressive disorder, single 
episode.  

In July 1996, a private physician related that the veteran's 
major depression appeared to be the direct result of work 
factors.  

In January 1997, the veteran submitted various statements to 
the RO.  One statement was from a service colleague who saw 
the veteran following the beating.  A letter from the veteran 
concerned his claim for service connection for hearing loss.

In a claim for service connection for residuals of a skull 
fracture received on October 15, 1997, the veteran described 
the beating incident in service.

The veteran submitted a claim for service connection for PTSD  
in January 1998.

Following a VA psychiatric examination in March 1998, the 
pertinent diagnosis was (provisional) PTSD, chronic.  

By rating action in May 1998, the RO granted service 
connection for PTSD with history of traumatic brain injury.  
An effective date of January 30, 1997 was assigned.  It was 
noted in the rating decision that the veteran initially 
provided evidence of his beating on January 30, 1997, and 
that his claim for PTSD was received on October 15, 1997.

Analysis 

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's attorney argues that the record establishes 
that the veteran was seeking treatment for symptoms 
associated with a psychiatric disability in the early 1990s 
and that the RO had an obligation to pursue the claims 
reasonably raised by the record.  He asserts, therefore, that 
the proper effective date for the award of service connection 
for PTSD should be October 28, 1991, the date his claim for 
service connection for hearing loss was received.  

A review of the record clearly demonstrates that the October 
1991 claim was solely for service connection for hearing 
loss.  Although the veteran described the so-called "blanket 
party," there was no mention of any psychiatric problems.  
It is true that there were medical records showing that the 
veteran was seen for anxiety and depression by the VA in 
March 1991.  The fact remains, however, that it was clear 
that these problems related to his work situation.  As noted 
above, the RO assigned an effective date of January 30, 1997 
for the award of service connection for PTSD.  There is no 
evidence in the file that a claim for service connection for 
PTSD was filed prior to that date.  In light of the fact that 
the veteran's claim for service connection for PTSD was filed 
after January 30, 1997, there is no basis in the record for 
an earlier effective date.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  



ORDER

Service connection for residuals of a skull fracture is 
denied.  A compensable evaluation for bilateral hearing loss 
prior to June 10, 1999 is denied.  An increased rating for 
bilateral hearing loss is denied.  An effective date for an 
award of service connection for PTSD prior to January 30, 
1997 is denied.



		
	T. Hal Smith
	Member, Board of Veterans' Appeals



 

